Title: To James Madison from Thomas Jefferson, 24 April 1811
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Apr. 24. 11.
Yours of the 19th. is recieved. I have carefully examined my letter files from July 1808. to this day, & find among them no such Anonymous letter as you mention. Indeed the strong impression on my memory is that I never recieved an Anonymous letter from England, or from any other country than our own.
Certain newspapers are taking a turn which gives me uneasiness. Before I was aware of it, I was led to an interference, which tho’ from just motives, I should not, at a later moment, have shaped exactly as I did. I cannot therefore repress the desire to communicate it fully to you. On the 24th. of March I recieved a friendly letter from Duane, informing me of the distress into which he had been thrown by his former friends, Lieper & Clay, withdrawing their endorsements for him at the banks; the latter expressly for his attacks on John Randolph, the former without assigning any particular cause: & he concluded by asking whether, in Virginia, where he had been flattered by the support of his paper, 80. gentlemen could not be found, who would advance him their hundred Dollars apiece, to be repaid at short periods. I immediately engaged mr. Peter Carr here, & mr. Wirt in Richmond to set the experiment afoot, & one of these engaged a friend in Baltimore to do the same. But I mentioned to these gentlemen that, to apprise Duane of the grounds on which we interested ourselves for him, to wit, his past services to the cause of republicanism, & that he might not mistake it as an approbation of his late attacks on mr. Gallatin, of which we unequivocally disapproved, I would write him a letter. I accordingly wrote him the one now inclosed, which I previously communicated to messrs. Carr & Wirt. It did not leave this till the 1st. of April. The thing was going on hopefully enough, when his papers of the 4th. & 8th. arrived here, the latter written probably after he had recieved my letter. The effect at Baltimore I have not learned. But every person who had offered, here or at Richmond to join in aiding him, immediately withdrew, considering him as unequivocally joining the banners of the opposition, federal or factious. I have to give an account of this to Duane, but am waiting, in expectation of an answer to mine of March 26. In that I shall make one effort more to reclaim him from the dominion of his passions, but I expect it will be the last, and as unavailing as the former.
I could not be satisfied until I informed you of this transaction, and must even request you to communicate it to mr. Gallatin: for altho the just tribute rendered him in the letter was certainly never meant to meet his eye, yet as it is there, among other things, it must go to him. Ritchie has been under hesitation. His paper of the 16th. decides his course as to yourself. And I propose to set him to rights, as to mr. Gallatin, through a letter to Wirt in which I shall expose the falsehood or futility of the facts they have harped upon. All this however is confidential to yourself & mr. Gallatin; because, while I wish to do justice to truth, I wish also to avoid newspaper observation.
With respect to the opposition threatened, altho it may give some pain, no injury of consequence is to be apprehended. Duane flying off from the government, may, for a little while, throw confusion into our ranks, as John Randolph did. But, after a moment of time to reflect & rally, & to see where he is, we shall stand our ground with firmness. A few malcontents will follow him, as they did John Randolph, & perhaps he may carry off some well meaning Anti-Snyderites of Pensylvania. The federalists will sing Hosannas, & the world will thus know of a truth what they are. This new minority will perhaps bring forward their new favorite, who seems already to have betrayed symptoms of consent. They will blast him in the bud, which will be no misfortune. They will sound the tocsin against the antient dominion, and anti-dominionism may become their rallying point. And it is better that all this should happen two, than six years hence.
Disregarding all this, I am sure you will pursue steadily your own wise plans, that peace, with the great belligerents at least, will be preserved, until it becomes more losing than war, & that the total extinction of the national debt, & liberation of our revenues, for defence in war, and improvement in peace, will seal your retirement with the blessings of your country. For all this, & for your health & happiness I pray to god fervently.
Th: Jefferson
P. S. Be so good as to return the inclosed as I have no other copy.
